Citation Nr: 0606951	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 
30, 1994, for the award of service connection and 
compensation for seizure disorder.

2.  Entitlement to an effective date earlier than December 
31, 2001, for the award of service connection and 
compensation for headaches as secondary to his service-
connected seizure disorder.

3.  Entitlement to an effective date earlier than December 
31, 2001, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1955 to July 1956.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which granted 
service connection and a 40 percent rating for a seizure 
disorder, effective from December 30, 1994.  The veteran 
seeks an earlier effective date.  It also arises from a 
September 2002 decision by the Indianapolis RO, which, in 
pertinent part, granted service connection and a 30 percent 
rating for headaches, effective from December 31, 2001, and 
granted entitlement to a TDIU, effective from December 31, 
2001.  The veteran also seeks earlier effective dates for 
both the grant of service connection for the headaches and 
for entitlement to the TDIU.  

The issue involving an earlier effective date for the grant 
of entitlement to a TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed rating decision in February 1993 denied 
service connection for a seizure disorder.  

2.  After the February 1993 rating decision, a statement from 
the veteran, received December 30, 1994, is the earliest 
communication which may reasonably be construed as seeking to 
reopen a claim of service connection for seizure disorder.

3.  The RO granted service connection for a seizure disorder 
in November 2001, and VA received the veteran's claim for 
service connection for headaches as secondary to his seizure 
disorder on December 31, 2001.

4.  Prior to December 31, 2001, there is no communication 
from the veteran or his representative that constitutes a 
formal claim or that may be construed as an informal claim 
for service connection for headaches as secondary to his 
service-connected seizure disorder.


CONCLUSIONS OF LAW

1.  An effective date prior to December 30, 1994, for the 
award of service connection and compensation for seizure 
disorder is not warranted.  38 U.S.C.A. §§ 5101(a), 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

2.  An effective date prior to December 31, 2001, for the 
award of service connection and compensation for headaches as 
secondary to a seizure disorder is not warranted.  
38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's three claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Background

The veteran injured his head during service.  Since the late 
1960s, he has asserted claims for service connection for a 
seizure disorder as residual to the inservice head injury.  
Over the years he reported varied symptoms including 
seizures, blackouts and headaches.  The symptoms are 
documented by medical evidence.  The veteran has been 
unemployable due to his seizure disorder for more than 25 
years.   Numerous Board and RO decisions dating back to March 
1970 denied service connection for a seizure disorder.  The 
last final denial of service connection for seizure disorder 
was in February 1993.  The veteran was notified of that 
decision and did not appeal.  

On December 30, 1994, the veteran submitted a statement again 
asserting his claim for service connection for seizure 
disorder.  By way of a November 2001 rating action, the RO 
granted service connection for seizure disorder and assigned 
a 40 percent rating effective December 30, 1994.  In a 
statement received December 31, 2001, the veteran expressed 
his disagreement with the effective date assigned, asserting 
that the date of the award should go back to a 1977 claim.  
In this statement, the veteran also raised the issue of 
entitlement to service connection for headaches as secondary 
to his service-connected seizure disorder, and he indicated 
that he wished to apply for a TDIU.  

In a September 2002 rating action, the RO granted service 
connection (with a 30 percent rating) for headaches as 
secondary to the service-connected seizure disorder and 
granted a TDIU.  Both awards were made effective from 
December 31, 2001.  The veteran seeks earlier effective dates 
for these awards as well.

II.  Law

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151.  
The term "claim" means a formal or informal communication 
in writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a  
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal  
claim. 38 C.F.R. § 3.155(a).  

Under 38 C.F.R. § 3.157, once a formal claim for compensation 
has been allowed, the date of a report of VA outpatient or 
hospital examination will be accepted as the date of an 
informal claim if such record pertains to a disability for 
which service connection has been established.  See also 
Hazen v. Gober, 10 Vet. App. 511, 520 (1997).

III.  Analysis

A.  Effective date of service connection for seizure disorder

By way of a November 2001 decision, the RO granted service 
connection for seizure disorder with a 40 percent disability 
rating effective December 30, 1994, the date the veteran 
submitted his first statement following the last final denial 
of service connection for seizure disorder.  The veteran 
asserts that an earlier effective date is warranted, as he 
has been claiming service connection for his condition for 
many years.  

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary 
........must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a).  

Here, the veteran's claims for service connection for a 
seizure disorder have been denied by numerous Board and RO 
decisions dating back to March 1970.  The last final denial 
of service connection for seizure disorder was in February 
1993.  The veteran was notified of that decision and did not 
appeal.  

The veteran contends that the date of receipt of one of old 
his claims (reportedly in 1977) for service connection for 
seizure disorder should be the effective date of the award of 
service connection and compensation.  While the veteran has 
claimed service connection for seizure disorder for many 
years, the law, as explained below, precludes an effective 
date for the award of service connection and compensation 
prior to December 30, 1994.  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award of compensation based on a claim reopened after final 
adjudication, (as is the case here), shall not be earlier 
than the date of receipt of the application thereof (emphasis 
added).  Here, the first communication from the veteran 
specifying a claim to reopen the issue of service connection 
for seizure disorder after the final adjudication in February 
1993, was his letter received December 30, 1994.  This was 
the basis for the RO's assignment of that date as the 
effective date for the award of compensation.  There is no 
legal basis for entitlement to benefits for seizure disorder 
prior to that date.

The Board notes that the only other submission received 
between the date of the last final denial of service 
connection for seizure disorder in February 1993 and the 
veteran's claim in December 1994 was a statement (with 
additional pertinent information) received on July 21, 1993, 
from the veteran's Member of Congress.   Read in the light 
most favorable to the veteran, this statement may be 
considered an informal claim for service connection for 
seizure disorder because it is a communication by a Member of 
Congress that, in conjunction with supporting information, 
arguably identifies the benefit sought.  See 38 C.F.R. § 
3.155(a).  Even assuming it meets the qualifications for an 
informal claim, the Board notes that a formal claim was not 
filed within one year of receipt of the July 21, 1993 
statement from the Member of Congress.  As the veteran did 
not file his formal claim until December 1994, more than one 
year after the July 1993 statement, the veteran's claim may 
not be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155(a).  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  In short, the record does 
not include any communication from the veteran or his 
representative after February 1993 and prior to December 1994 
that may reasonably be construed as an indication he was 
seeking to reopen the claim for service connection for 
seizure disorder.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and this claim must be denied.

B.  Effective date of service connection for headaches as 
secondary to a seizure disorder

While the veteran noted headaches in conjunction with his 
seizure disorder at various points since separation from 
service, he did not file a claim for direct service 
connection for a headache disorder.  By way of a November 
2001 rating action, the RO granted service connection for a 
seizure disorder.  On December 31, 2001, the veteran 
submitted a statement asserting, for the first time, a claim 
for service connection for headaches as secondary to the 
recently service-connected seizure disorder.  In a September 
2002 rating decision, the RO granted service connection for 
headaches as secondary to the seizure disorder, and assigned 
a 30 percent rating effective from December 31, 2001, the 
date of the veteran's claim.  The veteran appealed the RO 
decision with respect to the effective date assigned for 
service connection and compensation for headaches as 
secondary to the seizure disorder.  

The pertinent question is whether an informal claim for 
service connection for a headaches as secondary to seizure 
disorder was received by VA  prior to that date.  The Board 
finds that it was not.

Prior to December 31, 2001, the veteran had not filed a claim 
for VA compensation for headaches secondary to a seizure 
disorder. To the extent that the veteran has asserted that VA 
should have inferred an earlier claim for service connection 
for headaches as part and parcel of the veteran's claims with 
regard to a seizure disorder as residual of an inservice head 
injury, the Board points out that a claim for benefits must 
be specific.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  
38 C.F.R. § 3.151.  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p).  Here, no document submitted 
prior to December 31, 2001 fulfills this definition.

As noted above, VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon, supra.  While 
headaches were noted in earlier statements, there is no 
provision in the law for awarding an earlier effective date 
based on the assertion that the disability existed before the 
veteran filed the claim.  The fact that VA has granted 
service connection for the veteran's headaches (secondary to 
the seizure disorder) many years after the veteran's service 
is irrelevant.  The record does not include any communication 
from the veteran or a representative received prior to 
December 31, 2001, that may reasonably be construed as an 
indication he was seeking service connection for headaches as 
secondary to the seizure disorder.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
veteran's assertions as to why an earlier effective date  
should be assigned, the fact remains that the veteran filed 
his claim for service connection December 31, 2001.  In light 
of this fact, the Board concludes that an  earlier effective 
date is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400. 


IV.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Board notes that the issues involving earlier effective 
dates arise from a notice of disagreement as to the effective 
date assigned, and as such, represent a "downstream" issue as 
referenced in VAOPGCPREC  8-2003 (December 22, 2003).  
The notice requirements were met in this case by 
correspondence sent to the claimant regarding the original 
claims for service connection for seizure disorder (see 
numerous correspondence including the statement of the case 
(SOC), the remand and supplemental SOCs (SSOCs)), and service 
connection for headaches secondary to seizure disorder 
(January the 2002 letter).  Notice on the "downstream" 
issues of involving earlier effective dates was properly 
provided in a July 2003 statement and via the May 2003 SOC.  
See VAOPGCPREC 8-2003 (Dec. 2003).  

To the extent that the recently decided case of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) raises 
the bar as to VA's duties to notify and assist, beyond the 
level discussed in VAOPGCPREC 8-2003 for "downstream" 
issues, the Board finds that VA has met such burdens in this 
matter.  A July 2003 letter from the RO, the May 2003 SOC, 
and SSOCs dated in March and June 2004 specifically provided 
full notice as to the issues involving effective dates.

These correspondence (particularly the May 2003 SOC and 
subsequent SSOCs) advised the claimant of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  They essentially 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

While the RO's letters, the SOC and the SSOCs may not have 
specifically told the claimant to provide any relevant 
evidence in his possession, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The July 2003 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  In addition, the May 2003 SOC 
notified the veteran of applicable laws and regulations 
(including provisions relating to effective dates), of what 
the evidence showed, and why his claims for earlier effective 
dates were not  granted to his satisfaction.  Furthermore, 
the March 2004 SSOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  When considering 
the notification letters, the rating decision on appeal, the 
SOC, and the SSOCs, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Notice on 
the "downstream" issues of involving earlier effective 
dates was properly provided.  See VAOPGCPREC 8-2003 (Dec. 
2003).  To the extent full notice regarding effective dates 
was not provided prior to the September 2002 RO decision 
which first assigned the effective dates in question, the 
Board notes that the claimant received VCAA content complying 
notice and proper subsequent VA process, as discussed above.  
Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant via the May 2003 
SOC and subsequent SSOCs was not given prior to the first 
assignment of effective dates in September 2002, the content 
of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in June 2004.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

While the veteran noted in this notice of disagreement and on 
his VA Form 9, that there had been some confusion between his 
claims file and that of another veteran, and that this may 
have caused some documents to be missing from his claims 
file, the Board sees no evidence that raises such a concern.  
The veteran has not identified any pertinent documents are 
absent from the file.  

While the duty to assist usually includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, a medical opinion 
would have no bearing on the effective date issues addressed 
above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

An effective date earlier than December 30, 1994, for the 
award of service connection and compensation for seizure 
disorder is denied.

An effective date earlier than December 31, 2001, for the 
award of service connection and compensation for headaches as 
secondary to a seizure disorder is denied.

REMAND

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  38 C.F.R. § 
4.16(b).  

Here, the veteran was awarded a TDIU effective from December 
31, 2001, the date he submitted his claim for that benefit.  
He seeks an effective date prior to December 31, 2001, on the 
basis that he has been unemployable due to service-connected 
disability long before December 31, 2001.  While 38 C.F.R. § 
3.400(o)(2) allows for an effective date up to one year one 
year prior to a claim for increase (or TDIU) when it is 
factually ascertainable that such increase (or 
unemployability) due to the service-connected disability is 
shown during that time, the Board notes that the only 
disability rating in effect prior to December 31, 2001, was a 
40 percent rating for seizure disorders.  With only a single 
40 percent disability rating prior December 31, 2001, the 
38 C.F.R. § 4.16 schedular requirements for TDIU were not 
met. 

Where, as in this case, the veteran does not meet the 
percentage requirements for a total rating as set out in 38 
C.F.R. § 4.16(a), the Board lacks the authority to grant a 
total rating in the first instance.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  In such a case the Board must refer 
the matter to VA's Compensation and Pension (C&P) Director 
for initial consideration under the provisions of 38 C.F.R. § 
4.16(b).  Id.  Referral is required where there is a 
plausible basis for concluding that the veteran is unable to 
secure and follow a gainful occupation.  Id. at 9.

While the veteran did not submit a claim for a TDIU until 
December 31, 2001, the Board notes that the record contains 
documents from the Social Security Administration (SSA) 
showing that the veteran has been disabled due to his seizure 
disorder since the late 1970s.  Medical records on file also 
support a finding that the veteran was unemployable due to 
seizure disorder prior to December 31, 2001.  The medical 
records and the records from the SSA provide a plausible 
basis for concluding that the disability from the veteran's 
service connected seizure disorder precluded him from 
following a gainful occupation prior to December 31, 2001.  
Therefore, the Board must REMAND for referral to the C&P 
Director for initial consideration under the provisions of 38 
C.F.R. § 4.16(b).

Accordingly, this matter is REMANDED for the following:

1.  The RO should refer this case to the 
Director of C & P for a determination as 
to whether the veteran is entitled to a 
total rating for compensation based on 
individual unemployability in accordance 
with the provisions of 38 C.F.R. § 
4.16(b) within the year prior to the date 
of the veteran's claim for TDIU, December 
31, 2001.

2.  If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case in accordance with 
the applicable laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


